Citation Nr: 1520918	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to April 1971.  Service in the Republic of Vietnam is indicated by the record.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the upper extremities.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred or aggravated in service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the peripheral neuropathy claim, a pre-decisional notice letter in October 2009 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), as well as, VA treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was afforded a VA examination in June 2013.  The medical opinion provided at the conclusion of the examination reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his condition, reviewed the pertinent periodicals identified by the Veteran, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the August 2013 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran's service personnel records reflect that he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  Early onset peripheral neuropathy is among the diseases listed as presumptive to herbicide exposure.  See 38 C.F.R. § 3.309(e).
The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The competent and probative evidence of record contains no diagnosis of peripheral neuropathy of the upper extremities.  Indeed, the June 2013 VA examiner found no such condition.  He explained that sensation of the upper extremities was generally within normal limits with the exception of decreased touch and pinprick sensation of the left thumb and index finger.  However, as to the left index finger and thumb, the examiner noted that these symptoms were most likely caused by the Veteran's chronic radiculopathy, which is documented in VA treatment records.  Nerve conduction studies were performed.  The examiner concluded that there was no clinical or electrophysiological evidence of peripheral neuropathy of the upper extremities.  To this end, the Board notes that a VA neurology consultation dated in February 2010 included a provisional diagnosis of cervical radiculopathy.  It was noted that the Veteran had a fusion of the cervical spine at C5-C7 in 2001.  A computerized tomography (CT) scan conducted in September 2009 revealed bulging discs without herniation.

In the absence of a confirmed diagnosis of a disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that the numbness in his upper extremities is indicative of peripheral neuropathy, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle numbness may be a symptom of peripheral neuropathy would be known to the Veteran since he has peripheral neuropathy in the lower extremities, therefore, the Veteran's contention that he has numbness in his fingers, arms, and hands has some tendency to establish a diagnosis of peripheral neuropathy.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit a current diagnosis of peripheral neuropathy of the upper extremities.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the remaining claim may be finally adjudicated.

With respect to the claim of entitlement to service connection for erectile dysfunction, the Veteran currently asserts entitlement to service connection as secondary to the service-connected diabetes mellitus, type II.  See, e.g., the Veteran's claim dated February 2010.  To this end, it is undisputed that the Veteran is service-connected for diabetes mellitus.  Moreover, the evidence demonstrates that he is currently diagnosed with erectile dysfunction.  See the VA examination report dated in June 2013.
The Veteran was afforded a VA examination and medical opinion with respect to the claimed erectile dysfunction in June 2013.  The examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  However, the June 2013 VA examiner failed to address whether the claimed erectile dysfunction was aggravated by the service-connected diabetes mellitus.

Thus, there remain questions as to current etiology of the diagnosed erectile dysfunction.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since February 2013.  All such available documents should be associated with the claims file.

2. Refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's erectile dysfunction claim.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current erectile dysfunction was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


